Citation Nr: 1007979	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, to include both the cervical and lumbar spine. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2008.  A 
transcript of that proceeding is of record. 

This case was previously before the Board in January 2009, 
wherein the Board denied the Veteran's claim of entitlement 
to service connection for degenerative disc disease of the 
cervical and lumbar spines.  The Veteran appealed the January 
2009 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated August 2009, the 
Court granted a Joint Motion to remand the aforementioned 
issues.  That Order served to vacate the Board's January 2009 
decision.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spines.  
So, regrettably, this claim is being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

As noted in the August 2009 Joint Motion for Remand, pursuant 
to the Court's August 2009 Order, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  However, according to the Joint Motion, VA failed to 
afford the Veteran a VA examination to address whether the 
Veteran's current degenerative disc disease of the cervical 
and lumbar spines is related to his service.  In this regard, 
the Joint Motion points out that the Veteran alleges that he 
injured his back during combat while in service, and that the 
Veteran's post-service medical records show treatment for 
upper and lower back disabilities.  The Board acknowledges 
that the Veteran was awarded the Combat Action Ribbon, which 
is indicative of combat exposure during his service.  See 
38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place 
and circumstances of such service).  

However, although the presumption of a back injury during 
combat in service is acknowledged, there must still be 
medical evidence etiologically linking the Veteran's back 
injury in service to a current back disability.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the Veteran's degenerative disc disease, to 
include both the cervical and lumbar spine.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board notes that, in a December 2009 statement, the 
Veteran, through his representative requested a hearing 
before a Member of the Board (now called a Veterans Law Judge 
(VLJ)).  The Veteran indicated a desire to appear at a 
videoconference hearing before a Veterans Law Judge of the 
Board at his local regional office.  As such, the Veteran 
should be afforded an opportunity to provide testimony as to 
the issue on appeal via videoconference or in person at a 
Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran 
for a VA spine examination to determine 
the nature and etiology of his 
degenerative disc disease of the cervical 
and lumbar spines, including whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that his 
current degenerative disc disease of the 
cervical and lumbar spines, is related to 
his service in the military, to include 
any alleged injuries during his period of 
military service.  To assist in making 
this important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

2.  Schedule the Veteran for a hearing 
before a Veterans Law Judge of the Board 
at his local regional office, via 
videoconference, in accordance with the 
docket number of this case.  Notice of 
the scheduled hearing should be provided 
to the Veteran at his most recent address 
of record and a copy of such notice shall 
be associated with the Veteran's claims 
file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


